"Wright, C. J.
-We are vinable to see that complainant has any ground for complaining of this decree. The execution of the note by him, at the time of the dissolution of the partnership, must be taken as prima facie evidence, at least, that there was that amount owing defendant, and that the settlement then had was fair and correct. Complainant claims the contrary. The averments of his bill are denied by the answer. Upon him, therefore, is the burthen of proof. If there was no proof on the part of defendant, that offered by complainant fails to overcome the sworn answer.
It is urged, however, that the award of the arbitrators shows that a certain amount Avas owing by defendant to plaintiff; that the same report finds that complainant was owing respondent for money received at certain times, and for half the real estate, Avithout specifying the amount; and that in order to lessen the amount found due complainant, respondent should show affirmatively how much he Avas entitled to, for the money and real estate, or, at all events, he should show that he Avas entitled to something. One, and a conclusive ansAver to this, is, that both parties did make this effort — appointed their agents to settle the accounts and matters in controversy, having reference to the award, and their books ; and that their testimony concurs in the conclusion that complainant was still owing some amount — one of them putting it at $2,100, and the other at over $2,700. The court below acted upon the testimony fixing the highest sum. And AA'ith this conclusion, we will not interfere. The submission to arbitration did not chang, the burthen of proof. The notes still continued, as before prima facie evidence of the amount due. If complainant would reduce this amount, he should sIioav affirmatively by the aAvard, or otherwise, to what extent the reduction should be made. If it is left uncertain, then respondent should have a decree for the whole amount claimed, less the payments admitted. Complainant affirms, and he should prove.
*499Under all the circumstances, we are clearly of the opinion, that if any change should be made in the decree bemw. it should be in favor of respondent, and not against him. This is not claimed.
Decree affirmed.